                                                                                                      .--------_._-----,

AO 245D (CASD Rev. 1119) Judgment in a Criminal Case for Revocations
                                                                                                                F~lED
                                                                                                                APR 15 2019
                                    UNITED STATES DISTRICT COUR
                                                                                                        CLERK U f,    !)l"~"'CT   COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA                             Il. OUTH~f1N C,'IS"R'CH'iP:lLIFORNIA
                                                                                                      ElY              ~A'l/'LJEPUTY
             UNITED STATES OF AMERICA                                JUDGMENT IN A C
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1,1987)
                               v.
               MOISES TOLEDO-CHACON                                     Case Number:        17CR1308-DMS

                                                                      Stephen Lemish CJA
                                                                     Defendant's Attorney
REGISTRATION NO.               58890208
D-
THE DEFENDANT:
IZl admitted guilt to violation ofallegation(s) No.         1 and 2 (Judicial Notice taken)

D was found guilty in violation of allegation(s) No.      _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
              1                   Committed a federal, state or local offense
              2                   Illegal entry into the United States




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notifY the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, casts, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall natifY the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     April 12 201 9
                                                                     Date ofImpasitian of sen~



                                                                     HON.
                                                                                 ~»1
                                                                             Dan~abraw
                                                                     UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01119) Judgment in a Criminal Case for Revocations

DEFENDANT:                 MOISES TOLEDO-CHACON                                                    Judgment - Page 2 of 2
CASE NUMBER:               17CR1308-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 THREE (3) MONTHS, consecutive to sentence in 18cr5584-DMS.




 o     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 1Zl   The court makes the following recommendations to the Bureau of Prisons:
       Defendant be designated to FCI Taft.




 o     The defendant is remanded to the custody of the United States Marshal.

 o     The defendant shall surrender to the United States Marshal for this district:
       o at _ _ _ _ _ _ _ A.M.                            on _____________________________________

       o     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o     Prisons:
       o     on or before
       o     as notified by the United States Marshal.
       o     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on   _________________________ to _____________________________

at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      17CR1308-DMS
